Exhibit 10.36

 

ANCILLARY AGREEMENT

Under

 

NORTHWEST AIRLINES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2001 Restatement)

 

 

THIS AGREEMENT, Made and entered into by and between Northwest Airlines, Inc., a
Minnesota corporation, (the “Employer”) and  Barry P. Simon (the “Participant”).

 

WHEREAS, Employer has established a nonqualified plan of deferred compensation
for the benefit of a select group of management or highly compensated employees
currently set forth in a document entitled “Northwest Airlines Supplemental
Executive Retirement Plan (2001 Restatement)” (hereinafter the “2001 SERP
Restatement”); and

 

WHEREAS, The Plan maintained pursuant to the 2001 SERP Restatement (sometimes
referred to as the “SERP”) contemplates that certain terms and provisions may be
varied pursuant to a separate written agreement by and between Employer and
Participant known as an “Ancillary Agreement”; and

 

WHEREAS, The Employer and the Participant agree that upon executing this
Ancillary Agreement, Participant’s SERP benefit will be computed under and
governed solely by Part B of the 2001 SERP Restatement and not Part A of the
2001 SERP Restatement.

 

NOW THEREFORE, IT IS HEREBY AGREED, By and between Employer and Participant as
follows:

 

1)              DATE OF PARTICIPATION.  Participant’s effective date for the
commencement of SERP participation is November 1, 2004.

 

2)              SPECIAL ARRANGEMENTS.  For the purpose of computing
Participant’s benefits under the SERP, the following special rules shall apply.

 

a)              CB Increased Pay Credit Percentage.  For the purpose of
determining Participant’s applicable pay credit percentage pursuant to
Section 4.1.1(b)(1)(iii) of the 2001 SERP Restatement the Participant shall
receive (during the period from November 1, 2004 through October 31, 2009) three
times the pay credit that the Participant would otherwise be entitled to receive
(i.e., the “actual” plus two “deemed”).  Therefore, the Participant’s applicable
pay credit percentage during the following periods shall be as follows:

 

1

--------------------------------------------------------------------------------


 

With respect to Participant’s Earnings
attributable to the following periods:

 

Participant’s applicable pay
credit percentage shall be:

 

 

 

 

November 1, 2004 to October 31, 2005

 

 

36%

 

 

 

 

November 1, 2005 to October 31, 2006

 

 

36%

 

 

 

 

November 1, 2006 to October 31, 2007

 

 

45%

 

 

 

 

November 1, 2007 to October 31, 2008

 

 

45%

 

 

 

 

November 1, 2008 to September 30, 2009

 

 

45%

October 1, 2009 to October 31, 2009

 

 

54%

 

b)             CB Generally Applicable Pay Credit Percentage.  For the purpose
of determining Participant’s applicable pay credit percentage pursuant to
Section 4.1.1(b)(1)(iii) of the 2001 SERP Restatement during periods subsequent
to October 31, 2009, Participant’s applicable pay credit percentage shall be
determined under the generally applicable rules of the Pension Plan; provided,
however, that in applying those rules, Participant’s actual Benefit Service
shall be increased by all additional deemed years of Benefit Service.

 

3)              INTEGRATION.  This agreement is intended to be and is an
Ancillary Agreement as that term is used in the SERP.  Insofar as this Ancillary
Agreement relates to Participant’s entitlement under the SERP, this Ancillary
Agreement represents the entire agreement of Participant and Employer and
supercedes all prior agreements and understandings, written or otherwise.  In no
event shall this Ancillary Agreement and any other agreement be construed or
interpreted to provide duplicate benefits.

 

IN WITNESS WHEREOF, Employer and Participant have executed this Ancillary
Agreement as of December 7, 2004.

 

 

NORTHWEST AIRLINES, INC.

PARTICIPANT

 

 

 

 

/s/ Douglas M. Steenland

 

/s/ Barry P. Simon

 

Douglas M. Steenland

Barry P. Simon

Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------